Citation Nr: 9927810	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  94-14 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for postoperative residuals of a right shoulder 
injury from November 1, 1997, to include a separate 
compensable evaluation for traumatic arthritis of the right 
shoulder.  

2.  Entitlement to a disability rating in excess of 10 
percent from May 1, 1992, to May 7, 1997.  

3.  Entitlement to a disability rating in excess of 20 
percent from May 7, 1997, to July 17, 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran retired from service in April 1992 after more 
than 20 years of active duty.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in February 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, for additional development.  Following 
the requested development, the RO granted service connection 
for a sleep disorder, and that issue is no longer in 
appellate status.  The RO also assigned a staged rating for 
the right shoulder disability that granted in part the 
benefits sought.  The appropriate rating for the right 
shoulder disability is now before the Board for final 
appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  



2.  The veteran is right handed.  

3.  The veteran's right shoulder disability is currently 
manifested by traumatic arthritis with mild limitation of 
motion, but without sensory deficit or loss of strength in 
the upper extremity; the postoperative scar is not shown to 
be symptomatic.  

4.  It was factually ascertainable on November 18, 1996, that 
an increase in severity of the right shoulder disability had 
occurred, manifested by chronic shoulder pain, impingement 
syndrome, decreased range of shoulder motion, and the need 
for lidocaine injections.  

5.  At no time during the prosecution of this claim has the 
service-connected right shoulder disability been shown to be 
manifested by ankylosis (fusion) or dislocation of the 
scapulohumeral joint, or malunion of the humerus with marked 
deformity, nor has fibrous union, a false flail joint or a 
flail shoulder been demonstrated with respect to the right 
humerus.  Neurologic deficits have not been attributed to the 
right shoulder disability.  

6.  Between May 1, 1992, and November 18, 1996, the service-
connected right shoulder disability was manifested by slight 
hypertrophy in the area of the acromioclavicular joint, with 
full range of shoulder motion without crepitus, but with pain 
on full adduction and flexion.  

7.  At no time material to this appeal were unusual or 
exceptional disability factors demonstrated with respect to 
the service-connected right shoulder disability.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for right shoulder disability (other than traumatic 
arthritis of the shoulder) from November 1, 1997, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.71a, Diagnostic Code 5203 (1998).  

2.  The criteria for a separate 10 percent rating for 
traumatic arthritis of the right shoulder from November 1, 
1997, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.45, 4.71a, Diagnostic Code 5010 (1998).  

3.  The criteria for a 20 percent rating for right shoulder 
disability, effective from November 18, 1996, to July 17, 
1997, have been met.  38 U.S.C.A. §§ 1155, 5107, 5110(a) 
(West 1991); 38 C.F.R. §§ 3.400(o)(2), 4.71a, Diagnostic Code 
5203 (1998).  

4.  A disability rating in excess of 20 percent for right 
shoulder disability from May 7, 1997, to July 17, 1997, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5203 (1998).  

5.  The criteria for a disability rating in excess of 10 
percent for right shoulder disability from May 1, 1992, to 
November 17, 1996, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5203 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings are plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); see 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim of 
entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim).  
The Board is satisfied that all relevant evidence has been 
obtained with respect to these claims and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The record shows that the veteran's original claim for 
service connection for right shoulder disability was received 
in May 1992.  An original rating decision dated in October 
1992 granted service connection for a right shoulder injury 
and assigned a 10 percent rating under Diagnostic Code 5203, 
effective from separation.  

The veteran's claim for a higher evaluation for right 
shoulder disability is an original claim that was placed in 
appellate status by a notice of disagreement expressing 
disagreement with the initial rating award.  Furthermore, as 
held in AB v. Brown, 6 Vet. App. 35, 38 (1993), "on a claim 
for an original or an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation. . . . "  The distinction 
between an original rating and a claim for an increased 
rating may be important, however, in terms of determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in identifying the 
underlying notice of disagreement and whether VA has issued a 
statement of the case or supplemental statement of the case.  

In these circumstances, the rule from Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) ("Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance"), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The record shows that following surgery on the right 
shoulder, a rating decision dated in August 1997 granted a 
temporary total disability rating under 38 C.F.R. § 4.30 
(1998) based on surgical treatment necessitating 
convalescence.  The rating was made effective from July 17, 
1997, to November 1, 1997, when a 10 percent rating was 
reinstated.  A rating decision dated in November 1998 
reclassified the service-connected disability as a 
postoperative right shoulder injury with post-traumatic 
degenerative joint disease (dominant).  The RO increased the 
evaluation for the service-connected right shoulder 
disability to 20 percent disabling, effective from May 7, 
1997, the date outpatient treatment reports showed an 
increase in severity, to July 17, 1997, the date of surgery 
on the veteran's right shoulder.  A 10 percent rating was 
again assigned from November 1, 1997, the ending date of the 
convalescence following the surgery.  

Analysis

It is contended that the service-connected right shoulder 
disability is more severely disabling than the current 
evaluation reflects.  The representative notes that the 
service-connected right shoulder disability is evaluated 
under Diagnostic Code 5010 for traumatic arthritis and under 
Diagnostic Code 5203 for impairment of the clavicle.  It is 
thus maintained that the veteran is entitled to a rating for 
right shoulder arthritis separate from the rating for the 
right shoulder musculoskeletal disability under the 
Diagnostic Code currently assigned.  The representative 
contends that this is analogous to the separate ratings found 
to be warranted by the VA General Counsel in precedent 
opinion 23-97.  It is further contended that the provisions 
of 38 C.F.R. § 4.7 are for application, based on the 
veteran's complaints of weakened movement, fatigability, and 
incoordination.  

A.  Disability rating in excess of 10 percent for right 
shoulder disability from November 1, 1997, to include a 
separate compensable rating for traumatic arthritis of the 
shoulder

On VA orthopedic examination in October 1998, the veteran 
reported that he injured his right shoulder in service when a 
tank engine hit him.  His treatment included immobilization 
of the shoulder.  However, he continued to have pain in the 
right shoulder, which would lock up on use.  These symptoms 
gradually progressed over the years and by about 1994, his 
right upper extremity strength was markedly diminished from 
what it had been.  The veteran also noticed that his shoulder 
would lock up when he tried to lift his arm over his shoulder 
height or when he tried to do any type of work at shoulder 
level on a repeat or recurrent basis.  It was reported that 
the veteran underwent right shoulder surgery on July 17, 
1997, which involved a rotator cuff repair and excision of 
the distal right clavicle.  He then underwent physical 
therapy for a number of weeks in August and September 1997.  
He indicated that his shoulder still gave him "a little 
problem" but that it is much better than it was prior to 
surgery.  Although the shoulder is still stiff in the 
mornings and although he still has some intermittent pain 
during the day, especially when he is driving his truck and 
shifting gears or reaching for things above the dashboard, 
this has not limited him in his ability to work.  He has not 
missed work and has not had difficulty with performing his 
job due to the shoulder condition since the surgery.  Since 
the surgery, he has not had flare-ups of the right shoulder 
condition that have limited his functional ability.  The 
veteran also reported that he took "a couple of aspirin 
every once and a while" for his shoulder.  

On examination, the veteran had forward flexion of the right 
shoulder to 170 degrees both actively and passively.  He had 
abduction of the shoulder to 170 degrees.  There were no 
signs of pain or tenderness with range of motion testing.  
Internal and external rotation were to 80 degrees with some 
objective evidence of pain in these planes of excursion.  
Extension of the shoulder was full.  Ranges of motion were 
active and passive.  There was no atrophy or fasciculation of 
the musculature distal or proximal to the shoulder joint.  
Strength was 5/5 in the right upper extremity, and sensation 
was intact.  Crepitation was noted with internal and external 
rotation.  The diagnosis was shoulder injury with fracture of 
the right acromion process and post-traumatic degenerative 
joint disease, postoperative.  

The medical evidence following the July 1997 shoulder surgery 
shows that the veteran was seen on several occasions in 1997 
for follow up.  When seen at a VA outpatient clinic two weeks 
following surgery, he was said to be doing well.  When seen 
in late August 1997, it was reported that the veteran's 
shoulder pain was better than preoperatively but that he 
still had decreased right shoulder flexion.  However, it was 
also felt that he could return to work in two weeks.  
Although it was indicated that his right rotator cuff was 
still weak when he was seen in the orthopedic clinic in 
November 1997, his range of motion was described as good and 
his wounds were described as healed.  He was to return to the 
clinic as needed.  

An increased evaluation under Diagnostic Code 5203 requires 
nonunion with loose movement of the clavicle or scapula, or 
dislocation of the clavicle or scapula.  38 C.F.R. § 4.71a, 
Diagnostic Code 5203.  These disabilities may also be rated 
on the basis of impairment of function of the contiguous 
joint.  Id.  However, the evidence of record since the July 
1997 right shoulder surgery is negative for any such 
findings.  There is no showing of shoulder instability or 
dislocation, nor is there any showing of impairment of 
function of the contiguous joint.  Indeed, since the surgery, 
there has been demonstrated improvement of the right shoulder 
condition, although the usual postoperative residuals have 
been shown, including some pain and diminished shoulder 
flexion.  However, recent orthopedic examination has shown no 
atrophy or fasciculation of the musculature distal or 
proximal to the shoulder joint.  The veteran's strength was 
5/5 in the right upper extremity, and sensation was intact.  
Only crepitation was noted with internal and external 
rotation of the shoulder, but the orthopedic examiner in 
October 1998 was of the opinion that the veteran did not have 
significant limitations imposed on him by his shoulder 
condition, as indicated by the fact that he did not miss work 
and was able to continue his regular work activities despite 
his shoulder condition.  The examiner found that the 
veteran's right shoulder did not exhibit weakened movement, 
excess fatigability or incoordination, either on examination 
or by history.  This is of course consistent with 5/5 muscle 
strength and the absence on recent examination of neurologic 
deficits.  It also strongly indicates the absence of the 
symptomatology necessary for a 20 percent evaluation under 
Diagnostic Code 5203, as these symptoms likely would be 
present if nonunion with loose movement or dislocation of the 
clavicle or scapula was shown.  

Although the representative contends that there is conflict 
between the findings on VA examination in July 1997 and the 
findings on VA examination in October 1998.  It is maintained 
that the former examination revealed significant limitation 
of functional ability of the right shoulder due to pain and 
degenerative spurring of the right glenoid, as well as on 
extended use of the shoulder.  The record supports this 
contention, but it does not help the veteran's case.  This is 
because the former examination was conducted on July 1, 1997, 
prior to his shoulder surgery later that month.  Thus, the 
difference in findings actually supports the 10 percent 
rating assigned effective from November 1, 1997, because the 
October 1998 findings show that the surgery was largely 
successful and reduced the symptomatology from which the 
veteran had been suffering prior to surgical intervention.  

The examiner in October 1998 also remarked that the veteran 
did not have a history of significant flare-ups.  He was 
therefore of the opinion that the veteran did not have 
significant limitation of function during flare-ups.  
However, with extended use, such as recurrent shifting of 
gears and reaching for objects overhead or at shoulder level, 
it would be expected that the pain would limit functional 
ability to a mild degree.  (The examiner commented that the 
clinical evidence was consistent with the severity of the 
pain and other symptoms that are reported by the veteran.)  
The Board therefore finds that a rating in excess of 10 
percent for right shoulder disability from November 1, 1997, 
is not warranted under Diagnostic Code 5203.  

The right shoulder disability is also evaluated as traumatic 
osteoarthritis under Diagnostic Code 5010, which in turn is 
rated as degenerative osteoarthritis under Diagnostic Code 
5003 of the rating schedule.  Under the latter code, 
degenerative osteoarthritis, established by X-ray findings, 
is rated on the basis of the limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  

On examination in October 1998, the veteran had flexion of 
the right shoulder to 170 degrees both actively and 
passively.  Normal range of motion of the shoulder on forward 
elevation (flexion) is from zero degrees (arm at side) to 180 
degrees (arm straight overhead); 90 degrees of flexion is 
achieved when the arm is parallel with the floor.  38 C.F.R. 
§ 4.71, Plate I (1998).  He had abduction to 170 degrees.  
Normal abduction of the shoulder is from zero degrees to 180 
degrees.  Id.  There were no signs of pain or tenderness with 
range of motion testing.  The veteran had internal and 
external rotation to 80 degrees with some objective evidence 
of pain in these planes of excursion.  Normal internal or 
external rotation of the shoulder is from zero degrees to 90 
degrees.  Id.  The veteran had full extension of his right 
shoulder.  

Thus, the veteran had nearly full range of motion of the 
right shoulder in all planes of excursion.  A 20 percent 
evaluation is warranted for limitation of motion of the major 
(dominant) arm when motion is possible to the shoulder level; 
a 30 percent evaluation requires that motion be limited to 
midway between the side and shoulder level; a 40 percent 
evaluation requires that motion be limited to 25 degrees from 
the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  These 
restrictions of motion are not remotely approximated here.  
See 38 C.F.R. § 4.7.  Moreover, pain limited movement only on 
internal and external rotation, which was nearly full in any 
case, and the degree of functional impairment resulting from 
flare-ups of pain was characterized by the examiner as mild.  
Under the provisions of 38 C.F.R. § 4.45, "[p]ain on 
movement, swelling, deformity or atrophy of disuse," as well 
as "[i]nstability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing" are 
relevant considerations in evaluating joint disabilities.  
VAOPGCPREC 9-98.  As indicated above, however, the examiner 
found that the veteran's right shoulder did not exhibit 
weakened movement, excess fatigability or incoordination, 
either on examination or by history.  Thus, the factors 
considered in DeLuca v. Brown, 8 Vet. App. 202 (1995), which 
were felt to indicate the presence of greater disability in 
cases of joint impairment are essentially absent in this 
case, except at the extremes of internal and external 
rotation.  The Board therefore concludes that the 10 percent 
rating currently assigned accurately compensates the veteran 
for the actual degree of functional impairment currently 
produced under the ordinary conditions of life by his 
service-connected right shoulder disability (other than 
traumatic arthritis of the shoulder).  See 38 C.F.R. §§ 4.10, 
4.40 (1998).  

A compensable evaluation under Diagnostic Code 5003 and 38 
C.F.R. § 4.59 may be assigned where there is painful motion 
with joint or periarticular pathology.  See Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991); see also Hicks v. 
Brown, 8 Vet. App. 417, 421 (1995) (under 38 C.F.R. § 4.59, 
painful motion is considered limited motion even though a 
range of motion may be possible beyond the point when pain 
sets in).  However, despite the presence of some discomfort 
and crepitus on motion of the right shoulder, the range of 
motion of the shoulder is, as indicated, nearly full.  Thus, 
the painful motion contemplated by 38 C.F.R. § 4.59 has been 
considered and subsumed in the 10 percent evaluation 
currently assigned.  38 C.F.R. § 4.14 (1998).  

The representative requests that the principle set forth in 
the VA General Counsel's precedent opinion of July 1, 1997, 
be applied by analogy to the veteran's service-connected 
right shoulder disability and that a separate rating be 
assigned for arthritis of the right shoulder.  Precedent 
opinions of the General Counsel are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 1991).  In her precedent opinion, 
the General Counsel held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
diagnostic codes 5003 and 5257.  However, the General Counsel 
added the following caveat:  

Of course, a separate rating must be 
based upon additional disability.  When a 
knee disorder is already rated under Code 
5257, the veteran must also have 
limitation of motion under Code 5260 or 
Code 5261 in order to obtain a separate 
rating for arthritis.  If the veteran 
does not at least meet the criteria for a 
zero-percent rating under either of those 
[limitation of motion] Codes, there is no 
additional disability for which a rating 
may be assigned.  

VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997).  

As indicated above, the range of motion of the veteran's 
right shoulder was nearly full in all planes of excursion 
when he was examined in October 1998.  A compensable 
evaluation under Diagnostic Code 5201 was not indicated.  
However, the postoperative diagnosis was degenerative joint 
disease of the right shoulder.  Under the provisions of 
38 C.F.R. § 4.45(f), the shoulder is a major joint.  The 
rating schedule provides that when, as here, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Accordingly, the 
Board finds that a separate compensable evaluation is 
warranted under Diagnostic Code 5010 for service-connected 
traumatic arthritis of the right shoulder.  VAOPGCPREC 23-97, 
62 Fed. Reg. 63,604 (1997); see VAOPGCPREC 9-98, 63 Fed. Reg. 
56,703 (1998).  

However, a separate compensable evaluation is not warranted 
for the service-connected postoperative scar of the right 
shoulder.  On examination in October 1998, a surgical scar 
was noted on the anterior superior surface of the right 
shoulder that measured five centimeters, but it was well 
healed and nontender.  The scar appears to be superficial.  
As it is not shown to be poorly nourished with repeated 
ulceration, or to be tender and painful on objective 
demonstration, 38 C.F.R. § 4.118, Codes 7803, 7804 (1998), a 
separate compensable rating for the scar under Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994), is not for 
application.  

B.  Disability rating for right shoulder disability in excess 
of 10 prior to May 7, 1997, and in excess of 20 percent from 
May 7, 1997, to July 17, 1997

The RO granted a 20 percent rating for the service-connected 
right shoulder disability based on a report of VA outpatient 
treatment dated in May 1997 that was felt to show an increase 
in severity of the disability.  

The service medical records indicate that in February 1976, 
the veteran sustained a closed fracture of the acromion 
process of the right shoulder when the engine of a tank 
struck him knocking him into a wall and then to the floor.  
It was reported that he had a previous fracture of the 
clavicle, but repeat "cone down" views of the right 
shoulder visualized only a fracture of the acromion.  
Although a glenoid fracture was suspected, it was not proven.  
The veteran was seen on numerous occasions thereafter for 
complaints of right shoulder pain.  Although range of motion 
was intact when seen in December 1980, weakness of the 
shoulder was noted with radiculopathy of the right arm.  He 
continued to complain of right shoulder symptoms.  In March 
1982, it was reported that X-rays showed a slightly irregular 
scapula.  On a physical examination in March 1990, arthritis 
of the right shoulder was suspected, and he was referred to a 
Medical Evaluation Board.  However, the report of the Medical 
Board in May 1990 indicates that X-ray studies revealed an 
essentially normal right shoulder.  The acromion fracture in 
1976 was noted, but the acromion was felt to be united.  His 
active and passive abduction of his shoulder was to about 150 
degrees, compared with 170 degrees on the left.  The 
pertinent diagnosis was old fracture of the right acromion in 
1976 with right shoulder stiffness.  When the veteran was 
examined for retirement in January 1992, right shoulder 
arthritis was diagnosed on a clinical basis.  

As indicated above, a 10 percent rating was initially 
assigned from separation.  The issue is whether a higher 
rating was warranted between May 1, 1992, the effective date 
of the grant of service connection for right shoulder 
disability, and May 7, 1997, the effective date of the grant 
of a 20 percent rating for that disability.  However, the 
evidence of record does not show that a higher rating was 
then warranted.  

When the veteran was examined by VA in May 1992, he had some 
slight hypertrophy in the area of the right acromioclavicular 
joint, but he had full range of motion of the right shoulder 
without crepitus.  He complained of pain some pain with full 
abduction and flexion of the shoulder.  X-rays showed some 
spurring along the posterior aspect of the glenoid, although 
the glenohumeral joint was well preserved.  The 
acromioclavicular joint showed no evidence of narrowing, and 
no other abnormalities were demonstrated about the shoulder 
girdle.  The pertinent diagnosis was old injury of the right 
shoulder that was intermittently symptomatic.  

The evidence for a number of years thereafter pertains to 
other disabilities; the right shoulder is little complained 
of, examined or treated.  The veteran maintained in a 
statement dated in March 1993 that his right shoulder had 
continuously gotten worse since his original inservice 
injury, but clinical findings showing significant functional 
impairment are few.  In his substantive appeal dated in May 
1993, he stated that his right shoulder constantly hurt and 
had limited movement.  However, the veteran's testimony 
before a hearing officer at the RO the following September 
was almost wholly concerned with disabilities other than the 
right shoulder disorder.  VA orthopedic examinations in 
September 1993 and October 1996 did not even address the 
right shoulder.  

However, it was contended in testimony before the undersigned 
Board member in November 1996 that the veteran was receiving 
steroid injections for his right shoulder pain and that he 
now had an impingement syndrome.  The veteran testified that 
he is right handed.  He said that he had continuous locking 
up of the shoulder and that sometimes he cannot raise his 
right arm above his shoulder to brush back his hair.  He 
reported that the shoulder hurt continuously, for which he 
took aspirin.  He said his right shoulder was worse from a 
year previously.  He stated that he was a truck driver of big 
rigs full time.  He said, "I live and breathe inside that 
truck."  

The record shows a report of treatment dated November 18, 
1996, that was received at the travel board hearing the 
following day.  It shows that the veteran was seen at an 
outpatient clinic for right shoulder pain.  He exhibited 
limited range of motion of the shoulder, and right shoulder 
impingement was assessed.  The shoulder was injected with 
lidocaine.  VA outpatient treatment report in February 1997 
shows that the veteran was seen with an additional complaint 
of right hand numbness of the 2nd through the 5th digits.  The 
veteran reported that injections helped, but only 
temporarily.  However, electromyographic and nerve conduction 
velocity (EMG/NCV) studies were reportedly normal when the 
veteran was again seen in May 1997.  The assessment at that 
time differed little from the assessment in November 1996:  
impingement of the right shoulder with decreased range of 
motion.  

Although the RO found that an increase in right shoulder 
disability was not shown until May 1997, the Board finds that 
the increase in severity of symptomatology such as to warrant 
a 20 percent rating under Diagnostic Code 5203 was factually 
ascertainable as of November 18, 1996, when right shoulder 
impingement and decreased range of shoulder motion was 
initially assessed.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(2).  It follows that the veteran is entitled to a 
20 percent evaluation for his right shoulder disability, 
effective from November 18, 1996 to July 17, 1997.  

However, none of the medical evidence demonstrates 
symptomatology necessary for a rating in excess of 20 percent 
throughout the appeal period, except for the 100 percent 
convalescence rating assigned from July to November 1997.  
The evidence simply does not show that the veteran has 
ankylosis of the scapulohumeral articulation (Diagnostic Code 
5200), or dislocation of the scapulohumeral joint (Diagnostic 
Code 5202), or malunion of the humerus with marked deformity 
(Diagnostic Code 5202).  Nor has fibrous union, a false flail 
joint or a flail shoulder been demonstrated with respect to 
the right humerus (Diagnostic Code 5202).  Neurologic 
deficits have not been attributed to the right shoulder 
disability by competent medical evidence.  

Moreover, as suggested above, none of the evidence of record 
between May 1, 1992, and November 18, 1996, supports a rating 
in excess of 10 percent.  The veteran undoubtedly had some 
pain, although this was described by the examiner in May 1992 
as intermittent.  In any case, there was no showing of 
compensable limitation of right shoulder motion during the 
relevant timeframe.  Limitation of motion of the right arm to 
shoulder level, such as to warrant a 20 percent evaluation 
under Diagnostic Code 5201, was not even suggested until the 
veteran's hearing testimony on November 19, 1996.  Moreover, 
the record discloses none of the other symptoms necessary for 
an evaluation in excess of 10 percent for the right shoulder 
disability prior to November 18, 1996.  

C.  Extraschedular Considerations

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b) (1998).  However, the Board has not been presented 
with such an exceptional or unusual disability picture, with 
related factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards.  The veteran 
has not been frequently hospitalized recently such as to 
warrant extraschedular consideration for his right shoulder 
disability.  Although he has experienced a measure of 
interference with his employment as a long-haul truck driver, 
it is not shown that he is significantly disabled but the 
degree for which he has been compensated under the rating 
schedule.  It must be borne in mind that the rating schedule 
is designed to compensate for average impairments of earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (emphasis added).  The service-connected 
right shoulder disability is not show to interfere with 
employment any more than such a disability is likely to.  
Such interference is contemplated in the ratings now 
assigned.  Based on these considerations, the Board finds 
that the RO did not err in failing to refer this claim to the 
Director of the Compensation and Pension Service for an 
initial determination.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996).  


ORDER

A rating in excess of 10 percent for right shoulder 
disability (other than traumatic arthritis of the shoulder) 
from November 1, 1997, is denied.  

A separate 10 percent rating for traumatic arthritis of the 
right shoulder is granted, effective November 1, 1997, 
subject to controlling regulations governing the payment of 
monetary awards.  

A 20 percent rating for right shoulder disability is granted, 
effective from November 18, 1996, to July 17, 1997, subject 
to controlling regulations governing the payment of monetary 
awards.  


A disability rating in excess of 20 percent for right 
shoulder disability between May 7, 1997, and July 17, 1997, 
is denied.  

A disability rating in excess of 10 percent for right 
shoulder disability from May 1, 1992, to November 17, 1996, 
is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

